Citation Nr: 1017565	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-38 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied service connection for 
Meniere's disease, right ear hearing loss and tinnitus.

Although the Veteran perfected an appeal with respect to the 
issues of right ear hearing loss and tinnitus, he was 
subsequently granted service connection for those 
disabilities in an October 2009 rating decision.  This 
represents a full grant of the benefits sought for those 
disabilities, and therefore no further discussion is 
warranted.


FINDING OF FACT

Meniere's disease was not shown in service or until several 
years after service and there is no competent medical 
evidence that the Veteran's Meniere's disease is the result 
of injury or disease in service.


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008). 
 
Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA. 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of what information and evidence that VA will seek 
to provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received 
full notice with respect to his claim for service connection.

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination 
reports, and lay statements have been associated with the 
claims file.  VA attempted to obtain the Veteran's Social 
Security Administration (SSA) records, but was informed that 
those records had been destroyed.  See December 2008 SSA 
National Records Center response.  The Veteran also 
identified VA treatment records for the period from January 
1950 to December 1955.  Records for the period from July 1953 
to September 1955 have been associated with the claims file.  
However, attempts to obtain any additional records were 
unsuccessful.  See April 2009 VA Memorandum.

The Board also notes that the Veteran was afforded a series 
of VA examinations with respect to claim in January 2009.  38 
C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and, to the extent possible, provide an opinion 
with respect to the etiology of the Veteran's Meniere's 
disease.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to this issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has been granted service connection for bilateral 
hearing loss and tinnitus.  See April 2009 and October 2009 
Rating Decisions.  As the symptomatology for these 
disabilities overlaps with that of Meniere's disease, the 
Board's analysis will focus primarily on the evidence that 
refers to Meniere's disease specifically or refers to 
symptoms that do not overlap with the Veteran's service-
connected disabilities.

Service treatment records are negative for any complaints, 
treatment, or diagnoses of Meniere's disease during service.  
The Veteran underwent physical examinations in April 1945 and 
May 1945, and the records also contain an undated discharge 
examination.  No relevant abnormalities were recorded.

VA treatment records dated July 1953 and September 1955 show 
the Veteran was diagnosed and treated for Meniere's disease.  
Additional private treatment records dated June 1983 indicate 
the Veteran was treated for Meniere's disease with 
Streptomycin in 1956; he gave a 30 year history of hearing 
loss in June 1983.  Records dated March 1986 include a 
diagnosis of right ear deafness secondary to Meniere's 
disease and possibly secondary to Streptomycin therapy.

The Veteran submitted statements in support of his claim in 
October 2007 and May 2008.  The Veteran reported that he was 
in high school at the time of his enlistment in the Marines.  
After service, he became a sheet metal worker, but was not 
constantly exposed to occupational noise.  To the extent that 
he was exposed to noise, he wore hearing protection.  He 
stated that he had had symptoms of Meniere's disease since 
the time of his service.  He is deaf in his right ear, and 
his left ear hearing is being affected as well.  He sought 
treatment from two doctors between 1950 and 1953 for symptoms 
of dizziness, loss of balance, nausea, vomiting, and ringing 
in his ears.  He was told he had Meniere's disease which 
could be the result of excessive and unprotected exposure to 
rifle fire during basic training.  He received additional 
treatment from the Minneapolis VA Medical Center, including 
Streptomycin injections, niacin, vitamins, and a low-salt 
diet.  The Veteran had to retire early due to his symptoms.  
The Veteran contends that his Meniere's disease was the 
result of noise exposure in service, or alternatively, the 
result of measles complications.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that 
must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, No. 2008-7096, 
slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. 
Fed.)

Here, the Board does not find that the Veteran is competent 
to render diagnoses of in-service or post-service Meniere's 
disease.  While the Veteran is certainly competent to report 
observable symptoms such as dizziness or tinnitus, he has not 
been shown to be competent to identify specific disorders 
based solely on observation.  Further, while the Veteran has 
asserted that his Meniere's disease is the result of exposure 
to noise exposure in service, or the result of measles 
complications, he has not demonstrated the medical knowledge 
required to establish an etiological nexus between his 
claimed disability and any potential causes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, although the statements 
of the Veteran offered in support of his claim have been 
given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between these claimed disorders and 
the Veteran's period of service.

The Veteran was afforded a series of VA examinations in 
January 2009.  He reported exposure to rifle fire during 
service.  He reported having no hearing problems during 
service and was not injured, though he contracted measles and 
was hospitalized for approximately 2 weeks.  Around 1948 or 
1949, he began to notice some pressure in the area of his 
right ear.  He experienced dizziness beginning in the early 
1950's and subsequently developed tinnitus.  He was treated 
with IM Cephamycin, but lost most of the hearing in his right 
ear during this time.  On examination, both tympanic 
membranes were clear and mobile.  Nasal examination showed a 
mild septal deviation without obstruction.  Finger-to-nose 
testing was essentially normal, though Romberg testing showed 
some mild unsteadiness.  There was no lateral gaze nystagmus.  
Further testing revealed profound hearing loss in the right 
ear with 0 percent discrimination, and mild to moderate 
hearing loss in the 3 KHz to 4 KHz range with 98 percent 
discrimination.  Subsequent to an audiological exam, one of 
the examiners concluded that left ear hearing impairment and 
tinnitus were at least as likely as not the result of noise 
exposure during service.  A separate opinion concluded that 
right ear hearing loss due to Meniere's disease was less 
likely than not related to military noise exposure.  The 
examiner stated that the Veteran had a long history of severe 
unilateral Meniere's disease which began at least a couple 
years after service.  The Veteran was healthy at the time of 
his discharge, based on his own statements and the discharge 
examination report in his service treatment records, and he 
could not recall any encephalitis, ear infection, or acute 
hearing loss.

Yet another opinion concluded that the Veteran's Meniere's 
disease was not caused by or a result of measles in service.  
The examiner noted that there is no confirmation that the 
Veteran had measles in service.  However, even if he did, 
measles was a self-limited viral condition.  Secondary 
complications at the time of the initial outbreak would 
include pneumonia and encephalitis.  These conditions are not 
documented in medical records, and the Veteran did not report 
them in his history.

Based on the evidence of record, the Board finds that service 
connection for Meniere's disease is not warranted.  The 
record indicates the Veteran was not diagnosed with Meniere's 
disease until at least six years after separation from 
service.  There is no competent evidence linking his current 
condition to service.  Rather, the opinions of record 
concluded that it was less likely than not that Meniere's 
disease was the result of service, based on the Veteran's 
service treatment records, his own statements, and the 
recorded onset of Meniere's disease several years after 
service.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
See Buchanan v. Nicholson, supra.  As noted, in adjudicating 
his claims, the Board must evaluate the Veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, 
competency of evidence differs from weight and credibility.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of symptoms of Meniere's disease in service, 
described feeling healthy upon his discharge, and was not 
diagnosed with Meniere's disease until several years after 
service, weighs heavily against the claim he now makes that 
he has had problems ever since service.  The Board is not 
holding that corroboration is required.  Rather, the Board 
finds his assertions to be less credible than the negative 
contemporaneous records.  The Board notes that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology. However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  As such, the Board finds that 
the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has Meniere's disease etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.

ORDER

Service connection for Meniere's disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


